Title: To Thomas Jefferson from John Bondfield, 21 February 1789
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeau 21 fev 1789

As I intimated to you in my last On application to the Directeur of the Domaine who is orderd to pay the Bounty allowd by Gouverment on flower and wheat Imported from the United States, he Evaded satisfying the demands of the Importers alledging the want of the Certificate from a Civil Magistrate at the Port of Export, I waited on the Director to know what he understood by that Certificate explain’d to him that a Clearance from our Customhouse signd by the Naval Officer in which is incerted the Contents of the Cargoe was a Legal proof of the Shipment and that ought to suffice to intitle the receipt of the Bounty on Importations. He persists in His refusal and refers to subsequent Instructions [from] the Directeur at Paris.
I represented that the french ships on arrival in the States enjoyd certain indulgences, on a Certificate from the Consul that the Papers were in due form all prevalidges were emediately assured and offerd to give any Certificate on perusal of the Papers that he should judge sufficient. Anext is Copy of what we give to the Tobacco office in virtue of the resolution of Council to secure Prevalidges allowd on the Tobacco Imported in American Bottoms, the like or some approaching form might be framed to satisfy the Direction of the farm to entitle the Importers without Delay to receive the Bounty. It is probable you will be applied too ⅌this Port by some of the Importers.
The Imports from America has aided to occation a full supply of Grain and flower at this market, and we expect if the imports continue a fall in the price, flower that sold at 37₶. 10 ⅌Baril is fallen to 34₶. Thus Gouvernment is fully indemnified of the Bounty allowd and gains on every 30 sols ⅌quintal 3₶ by the fall in Price that the Nation pays less to Strangers who are in General Sole proprietors of the Grain and flower Imported. I have the Honor to be respectfully Sir Your most Obedient Humble Servant,

John Bondfield

